16/DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 1-14 are cancelled.
Claims 15-21 are currently amended.

Claim Objections

Claims 15-21 objected to because of the following informalities:  Please remove the bullets from the claimed subject matter. Indentation and/or punctuation (such as “,” “;” and so on) should be utilized to separate/distinguish portions of the claim from each other. 

Claim 19 objected to because of the following informalities:  Please replace “and arm” with “an arm”.  

Appropriate correction is required.


Specification

The disclosure is objected to because of the following informalities:
The word “cylindrical” is spelled incorrectly on page 11, line 9 of the specification.
Appropriate correction is required.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  

Such claim limitation(s) which DO invoke 35 U.S.C. 112(f) is/are: 	“means of a compressing element” in claims 15-19.

The claim limitations which do NOT invoke 35 U.S.C. 112(f) are:
“means of a compressing element” of claims 20-21 as interpreted as the recited structures, materials or acts recited in those specific claims.

Compressing element might be considered a nonce term in some arts, however, Examiner has interpreted that the corresponding structural materials or acts are a spring and mass and force of spring/mass of claims 20-21 as within the claimed embodiments, and that therefore invoking 35 U.S.C. 112(f) is not required.

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 15, 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Morris (GB 956961) and further in view of Doty (US 5265823).
Regarding claim 15, Morris (GB 956961) discloses the structural features of the recited apparatus (bobbin, compressing element - ) in the recited cast sheet/tobacco art, however, does not disclose or render obvious the particular manner of operating the recited structural features (i.e. “pressing by means of the compressing element the outer surface of the coiled sheet at the contact line with a force comprised between about 4 Newton and about 16 Newton”).  

In the same field of endeavor of winding on bobbins/reels (see title/abs) and reasonably pertinent to the problem Applicant was trying to solve regarding not-sheering coiled material off of a bobbin, Doty (US 5265823) discloses that t bias force of 12 N is used to bias the belt with the bobbin.  See col. 6, ll. 55 – col. 7, ll. 10.
The force of unwinding was an art-recognized variable for modification by one of ordinary skill in the art before the effective filing date with multiple references teaching that the force of winding/unwinding should vary based upon the precise material utilized for winding on the bobbin.  Therefore, the force of unwinding would have been considered a result-effective-variable for modification by one of ordinary skill in the art.
About 12 Newton of uncoiling of a reel of Doty is a species that can anticipate the claimed genus range.  See MPEP 2143 regarding the anticipation/obviousness of similar, overlapping and approaching ranges.  
Utilizing the 12 Newton of uncoiling/coiling of the reel of Doty in the apparatus of Morris had the benefit that it was the selection of a known design for its intended uses, which was desirable in Morris.
Therefore, it would have been obvious to one of ordinary skill in the art to select the precise reel winding/unwinding force of Doty in the method of unwinding a sheet of tobacco material of Morris to arrive at the claimed invention before the effective filing date because doing so had the benefit that it was the selection of a known design for its intended uses and a result-effective-variable between the winding force and the yield strength of the material wound on the bobbin optimizable by one of ordinary skill in the art, which was desirable in Morris.

Regarding claim 19, the combination Morris/Doty renders obvious: attaching the compressing element to an end of an arm (see Fig. 2 of Morris – compressing element is spring 44); fixing an opposite end of the arm to a pivot point (see shaft 34 at the pivot point); rotating the arm around the pivot point (see dotted lines embodiment of Fig. 2) while unwinding while keeping the compressing element at the contact line (see contact line of point 45 – Applicant has not claimed a certain structural relationship between the contact line and the orientation of the wound sheet of the bobbin which is a potential way to overcome this claim interpretation).

Regarding claim 20, the combination Morris/Doty renders obvious: wherein pressing by means of a compressing element (see spring 44) the outer surface of the bobbin includes varying the position of a mass (arm 41 necessarily has some mass associated therewith) connected to the compressing element.  Altering the position of the arm, changes the effective mass and pulling force of the spring as understood by one of ordinary skill in the art before the effective filing date.

Regarding claim 21, the combination Morris/Doty renders obvious: selecting a value of the force (see a range disclosed in Doty) pressing on the outer surface of the bobbin by means of the compressing element (see spring 44 of Morris) on the basis of one or more characteristic of the bobbin or the sheet (see web tension of Morris – see substantially constant tension of the web of col. 1. ll. 15-16).

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Morris (GB 956961) and further in view of Doty (US 5265823) and Kleeman (DE 3602734).
16, the combination Morris/Doty does not disclose: pulling the free portion of the sheet in an unwinding direction such that an angle between the free portion of the sheet and a radius of the bobbin at the contact line is comprised between 90-300 degrees.
In the same field of endeavor of take-off rollers (see title, abs), Kleeman discloses: a take-off roller with an arc angle formed between the roller, the sheet and the contact line of between 90-135 degrees.  See take-off roller 21 of Figs. 1-3 as compared to the storage roll 8 and the contact line as recited.
The combination Morris/Doty necessarily had to employ some angle in selecting the direction of take-off of the sheet of homogenized tobacco unwound from a bobbin and would have looked to Kleeman for the optimum/working range of the take-off spool angle, which was desirable in Morris.  See MPEP 2144 regarding the obviousness of optimum and working ranges.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the take-off spool angle of Kleeman with the tobacco unwinding method of Morris to arrive at the claimed invention before the effective filing date because doing so had the benefit that it was the selection of an optimum/working range, which was desirable in Morris.

Regarding claim 17, the combination Morris/Doty does not disclose: pulling the sheet in an unwinding direction such that an angle between the free portion of the sheet and a radius of the bobbin at the contact line is comprised between about 110-150 degrees and about 200-300 degrees, unwinding the sheet from the bobbin.
In the same field of endeavor of take-off rollers (see title, abs), Kleeman discloses: a take-off roller with an arc angle formed between the roller, the sheet and the contact line of between 90-135 degrees.  See take-off roller 21 of Figs. 1-3 as compared to the storage roll 8 and the contact line as recited.  90-135 degree is an overlapping range to 110-150 degree.  See 
The combination Morris/Doty necessarily had to employ some angle in selecting the direction of take-off of the sheet of homogenized tobacco unwound from a bobbin and would have looked to Kleeman for the optimum/working range of the take-off spool angle, which was desirable in Morris.  See MPEP 2144 regarding the obviousness of optimum and working ranges.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the take-off spool angle of Kleeman with the tobacco unwinding method of Morris to arrive at the claimed invention before the effective filing date because doing so had the benefit that it was the selection of an optimum/working range, which was desirable in Morris.

Regarding claim 18, the combination Morris/Doty does not disclose: moving the position of the compressing element while unwinding the sheet, so that an angle between the free portion of the sheet and the radius of the bobbin at the contact line is comprised between about 90-300 degrees during unwinding.
In the same field of endeavor of take-off rollers (see title, abs), Kleeman discloses: a take-off roller with an arc angle formed between the roller, the sheet and the contact line of between 90-135 degrees.  See take-off roller 21 of Figs. 1-3 as compared to the storage roll 8 and the contact line as recited. The range of Kleeman is an overlapping sub-range to the claimed range which can anticipate the claimed range.  See MPEP 2143 and 2144 regarding the obviousness of similar, overlapping and sub-ranges.
The combination Morris/Doty necessarily had to employ some angle in selecting the direction of take-off of the sheet of homogenized tobacco unwound from a bobbin and would have looked to Kleeman for the optimum/working range of the take-off spool angle, which was 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the take-off spool angle of Kleeman with the tobacco unwinding method of Morris to arrive at the claimed invention before the effective filing date because doing so had the benefit that it was the selection of an optimum/working range, which was desirable in Morris.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 



/GUY F MONGELLI/Patent Examiner, Art Unit 1743                                                                                                                                                                                                        

/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712